Citation Nr: 1646248	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  13-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to December 1969 and from January 1971 to April 1987.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), that denied a compensable rating for bilateral hearing loss.  On his January 2013 substantive appeal form, the Veteran requested a Travel Board hearing.  His representative withdrew the hearing request a day before the scheduled date for such hearing in April 2016.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

On review of the record, the Board finds that further development of the record is required to ensure that the record considered is complete (includes all available information and evidence bearing on the issue on appeal). 

In an April 2016 statement in support of claim the Veteran's representative states "There is evidence of a shift in the Veteran's hearing threshold when he had an appointment for new hearing aids that will have to be reviewed".  Such evidence is not in the record, and the statement does not identify when or where the appointment took place.   As the representative has indicated that there is pertinent evidence that is outstanding, it must be secured for the record.  Notably, any VA treatment records are constructively of record.  38 C.F.R. § 3.159(c)(2).  

The Veteran's last VA examination to evaluate his hearing loss for rating purposes was in May 2010 (about 6 1/2 years ago).  Given the lengthy intervening period since that examination, and the allegation of worsening, a contemporaneous VA examination to assess the current severity of the bilateral hearing loss is also necessary.  38 C.F.R. § 3.159(c)(4)(i).  .
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for hearing loss since May 2010 (to specifically include the evaluation, noted by the Veteran's representative, that found, a puretone threshold shift), and to provide authorizations for VA to secure any private records of such evaluations and treatment.   The AOJ should secure for association with the record complete clinical records of the evaluations and/or treatment from all providers identified (i.e., any not already associated with the record).

2.  Thereafter, the AOJ should arrange for a VA  audiological examination of the Veteran (with audiometric studies) to ascertain the current severity of his bilateral hearing loss.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  In addition to reporting audiometry findings, the examiner should elicit from the Veteran an account of the impact his hearing loss has on daily activity functioning, and should comment regarding whether the account is consistent with the findings on audiometry, as well as on the impact the level of hearing impairment shown by audiometry would be expected to have on occupational functioning.  

The examiner must include rationale with all opinions.  

3.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

